UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6638


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

HOLLY NEIL BENNETT,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:08-cr-00078-IMK-JSK-2; 1:10-cv-00005-JMK-
JSK)


Submitted:   July 21, 2011                    Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Holly Neil Bennett, Appellant Pro Se. Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Holly       Neil    Bennett       seeks      to    appeal        the     district

court’s    order    accepting      the       recommendation          of   the      magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a    certificate          of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,        537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Bennett has not made the requisite showing.

Accordingly,       we    deny    Bennett’s        motion      for    a    certificate     of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3